UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4700


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY ALAN ARTHUR,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cr-00051-MR-1)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol Ann Bauer, Morganton, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey      Alan    Arthur      pled    guilty    to    conspiracy      to

manufacture and possess with intent to distribute at least 500

grams of a mixture or substance containing methamphetamine.                          The

Government moved for a downward departure from the statutory

minimum   of    240    months’    imprisonment.         The    court       granted   the

motion and sentenced Arthur to 180 months’ imprisonment.                             On

appeal, Arthur’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), concluding that there are no

meritorious grounds for appeal, but questioning whether Arthur

received ineffective assistance of counsel below.                           Arthur was

informed of his right to file a pro se supplemental brief, but

did not do so.          The Government declined to file a responsive

brief.

            Counsel      asks    us    to   review    whether       Arthur    received

ineffective assistance of counsel because Arthur was allowed to

plead     guilty       without     fully        understanding        the     potential

punishment.          Claims of ineffective assistance of counsel are

generally      not    cognizable      on    direct   appeal,    unless       counsel’s

“ineffectiveness conclusively appears from the record.”                         United

States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                              We

conclude that the record does not conclusively demonstrate that

counsel was ineffective.           See Strickland v. Washington, 466 U.S.
668, 687-88 (1984).             Accordingly, in order to allow for the

                                            2
adequate development of the record, Arthur must bring his claim

in a 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                        See United

States v. Baptiste, 596 F.3d 214, 216-17 n. 1 (4th Cir. 2010).

            In accordance with Anders, we have thoroughly reviewed

the entire record in this case and have found no meritorious

issues for appeal.        We therefore affirm Arthur’s conviction and

sentence.        This court requires that counsel inform Arthur, in

writing,    of    the   right     to   petition   the   Supreme    Court    of   the

United States for further review.                 If Arthur requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Arthur.                         We dispense

with oral argument because the facts and legal contentions are

adequately       presented   in    the   materials      before    the    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          3